FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 13, 2022

                                     No. 04-22-00361-CV

                      IN THE INTEREST OF M.I.M., A.J.M., Children

                  From the 38th Judicial District Court, Uvalde County, Texas
                             Trial Court No. 2013-04-29187-CV
                           Honorable Sid L. Harle, Judge Presiding


                                        ORDER

       On October 13, 2022, appellant timely filed an unopposed motion requesting an
extension of time to file appellant’s brief. Appellant’s motion is GRANTED. Appellant’s brief is
due no later than November 18, 2022


                                                   _________________________________
                                                   Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of October, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court